Title: To James Madison from Edmund Pendleton, 14 March [1792]
From: Pendleton, Edmund
To: Madison, James


Dr. Sir
Virginia March 14. 1791. [1792]
I am further Obliged by yr. Esteemed favr. of the 21st. & the Papers, a feast to a recluse shut up from Intelligence for a long spell of frosty weather. Yr. sudden Animadversions on the Subject of bounties to Classes of men in a few States, prove you needed not any hints from me on the Occasion, nor had I a conception you did, when I hazarded my thoughts on that important affair, or do so, on any other, I mean rather to gain information, & retract my errors when you satisfy me they are such, or firmly retain sentiments which meet yr. Approbation. In this view I hazard some serious reflections which have occured on hearing of the late enormous Speculations in b & Ch. stock, not from any compassion for the loss of the Speculators, not an Atom of which I feel, but from the Agency which the Bank was to have had in it, which impressed on my mind a question—whether a Member of Congress ought to be a Bank-Director? wch. I recollect to have seen stated as a doubt in some paper awhile agoe, but then took little notice of it; many other Objections seem to arise from the Nature & constitution of the Bank.
A critical skanning of the words of the Constitution, speaking of your Speaker as an Officer, & the President pro tempore of the Senate without that Character, might literally admit of the former, & not the latter being called to the Presidency, but fair Interpretation would seem to exclude both
1. because yr. Speaker is mentd. as an Officer of the House, not of the States, wch. I suppose was such as was meant to be called to the Presidency.
2. It would seem to require a Stable Officer & not temporary ones, for it might happen at a time when no such Speaker or Prest. of the Senate was in being.

3. But the most important of all is, that it ought to have been thrown on some Executive Officer, & not on any Legislative or Judiciary one. The Secrety. of State was the Obvious proper Officer, since the functions of his Office were of the most General unconfined nature—the Present Officer, I am sure, furnished no reasons for Objectn., tho’ it might for delicacy in our Representation. I wish that of others may proffit by the example.
The Northern Cocks are true game they die hard on the Representation Bill.
Mr. Corbin stands elected as Mr. Page’s Colleague by 193 votes collected from the returns of 5 Sherifs out of 11 in the District. I am My Dr. Sir Yr. constant & Obliged friend
Edmd Pendleton
I have just reced., but not read, the Secretary’s Report.
